IN THE SUPREME COURT OF THE STATE OF KANSAS


                                            No. 124,319

                                        STATE OF KANSAS,
                                            Appellee,

                                                  v.

                                     WILLIAM D. ALBRIGHT,
                                          Appellant.


                                 SYLLABUS BY THE COURT

1.
        Where a defendant seeks sentence modification in postconviction proceedings,
a court lacks jurisdiction and should dismiss the matter unless there is a statute that
authorizes the specific requested relief.


2.
        The rule of law declared in Alleyne v. United States, 570 U.S. 99, 133 S. Ct. 2151,
186 L. Ed. 2d 314 (2013), that the Sixth Amendment to the United States Constitution
requires any fact that increases a sentence beyond the mandatory minimum to be
submitted to a jury and proven beyond a reasonable doubt, does not trigger K.S.A. 2021
Supp. 21-6628(c). The Alleyne Court did not find either the term of imprisonment or the
statute authorizing the term of imprisonment to be unconstitutional.


        Appeal from Kingman District Court; FRANCIS E. MEISENHEIMER, judge. Opinion filed October
14, 2022. Affirmed.


        Daniel O. Lynch, of Johnston, Eisenhauer, Eisenhauer & Lynch, LLC, of Pratt, was on the brief
for appellant.



                                                   1
        Jodi Litfin, assistant solicitor general, and Derek Schmidt, attorney general, were on the brief for
appellee.


The opinion of the court was delivered by


        WALL, J.: William Albright appeals the district court's denial of his motion to
modify his sentence under K.S.A. 2021 Supp. 21-6628(c), which requires a court to
modify a sentence if certain sentencing provisions are found unconstitutional. Albright,
who is serving a life sentence for first-degree premeditated murder, argues he is entitled
to a sentence modification because one of the statutory provisions that the sentencing
court relied on when imposing his sentence was later found unconstitutional in State v.
Soto, 299 Kan. 102, 122-24, 322 P.3d 334 (2014). But we considered and rejected the
same argument in State v. Coleman, 312 Kan. 114, 472 P.3d 85 (2020). And we have
recently and repeatedly reaffirmed that holding. We therefore affirm the denial of
Albright's motion.


                             FACTS AND PROCEDURAL BACKGROUND


        A jury convicted Albright of first-degree premeditated murder in 1999. We set out
the facts underlying that conviction in State v. Albright, 271 Kan. 546, 547-49, 24 P.3d
103 (2001). We need not revisit them to resolve the issue before us.


        When Albright committed his crime, the penalty for first-degree premeditated
murder varied depending on whether the sentencing court made certain factual findings.
If the court found that one or more statutory aggravating circumstances were present and
were not outweighed by mitigating circumstances, it had to impose a life sentence
without the possibility of parole for 40 years (commonly called a hard 40 sentence). See
K.S.A. 21-4635(a)-(c) (Furse 1995); K.S.A. 21-4636 (Furse 1995) (providing aggravating


                                                     2
circumstances); K.S.A. 21-4637 (Furse 1995) (providing nonexhaustive list of mitigating
factors). Without that finding, the penalty was still life imprisonment, but the defendant
would be eligible for parole after 25 years. See K.S.A. 1998 Supp. 22-3717(b)(1).


       Albright received a hard 40 sentence after the sentencing court found by a
preponderance of the evidence that he had committed the murder for monetary gain—
an aggravating factor under K.S.A. 21-4636(c) (Furse 1995). We affirmed Albright's
conviction and sentence. 271 Kan. at 560.


       Several years later, Albright secured a second trial after a panel of the Court of
Appeals held that his defense attorney's deficient representation had deprived him of a
fair trial. See State v. Albright, No. 90,216, 2004 WL 1041350, at *9 (Kan. App. 2004)
(unpublished opinion). At his retrial in 2005, Albright was again convicted of
premeditated first-degree murder.


       After that verdict but before sentencing, Albright filed a posttrial motion arguing
that the hard 40 sentencing scheme violated a defendant's Sixth Amendment jury-trial
right as stated in Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d
435 (2000). Apprendi held that any fact (other than the existence of a prior conviction)
that increases the statutory maximum penalty must be found by a jury beyond a
reasonable doubt. 530 U.S. at 490. Albright claimed that K.S.A. 1999 Supp. 21-4635
violated Apprendi because it allowed a sentencing court to extend the time until parole
eligibility from 25 years to 40 years based on facts that the judge, not the jury, had found.
The sentencing court denied that motion and again imposed a hard 40 life sentence after
finding that Albright had committed the murder for monetary gain.




                                              3
       On appeal, we rejected Albright's Apprendi argument and affirmed his conviction
and sentence, reasoning that Apprendi's holding expressly applied to facts that raise the
statutory maximum penalty, not facts that raise the statutory minimum penalty. See State
v. Albright, 283 Kan. 418, 423-25, 153 P.3d 497 (2007). Albright's sentence became final
in April 2007 after we issued the mandate in that case.


       Albright's argument would prove prescient because six years later, in Alleyne, the
United States Supreme Court held that the Sixth Amendment required any fact increasing
a mandatory minimum sentence also be found by a jury beyond a reasonable doubt.
Alleyne v. United States, 570 U.S. 99, 107-08, 133 S. Ct. 2151, 186 L. Ed. 2d 314 (2013).
The following year, we applied Alleyne to strike down K.S.A. 1999 Supp. 21-4635
because the statute permitted a judge to find by a preponderance of the evidence the
existence of one or more aggravating factors necessary to impose an increased mandatory
minimum sentence, rather than requiring a jury to find the existence of the aggravating
factors beyond a reasonable doubt. Soto, 299 Kan. 102, Syl. ¶ 9.


       Albright seized on our decision in Soto. In 2016, he filed a pro se motion for
resentencing. In that motion, Albright asserted that his sentence was unconstitutional
under Alleyne because it resulted from judicial fact-finding. State v. Albright, 307 Kan.
365, 366-67, 409 P.3d 34 (2018). On appeal from the district court's denial of Albright's
motion, we construed his claim both as a motion under K.S.A. 22-3504 to correct an
illegal sentence and a motion under K.S.A. 60-1507 to collaterally attack his sentence.
See State v. Redding, 310 Kan. 15, 18, 444 P.3d 989 (2019) (courts should liberally
construe pro se postconviction motions to "consider the relief requested, rather than a
formulaic adherence to pleading requirements").


       We held that neither statute afforded Albright an avenue for relief. Albright, 307
Kan. at 368-69. A motion under K.S.A. 60-1507 that is filed more than one year after a
sentence has become final may be considered only to "prevent a manifest injustice."

                                             4
K.S.A. 2021 Supp. 60-1507(f)(2). Albright's motion was filed several years after his
sentence became final, and because we had recently held that the rule of law declared in
Alleyne could not provide the basis for a manifest-injustice finding, we concluded that
Albright was entitled to no relief under that statute. Albright, 307 Kan. at 368 (citing
Kirtdoll v. State, 306 Kan. 335, 341, 393 P.3d 1053 [2017]). And because "'the definition
of an illegal sentence does not include a claim that the sentence violates a constitutional
provision,'" we determined that Albright could not "'use a motion to correct an illegal
sentence under K.S.A. 22-3504 to seek relief based on the constitutional holding in
Alleyne.'" 307 Kan. at 368 (quoting State v. Brown, 306 Kan. 330, 332, 393 P.3d 1049
[2017]). Thus, we affirmed the district court's denial of Albright's motion. 307 Kan. at
368-69.


       In May 2020, Albright filed another pro se motion, which is the subject of this
appeal. This time, Albright asserted that he was entitled to a sentence modification under
K.S.A. 2021 Supp. 21-6628(c). That statute is a fail-safe provision that requires a court to
modify a sentence when the term of imprisonment or the statute authorizing the term of
imprisonment are found to be unconstitutional. Citing our holding in his previous appeal,
Albright argued that K.S.A. 2021 Supp. 21-6628(c) was the "procedural vehicle" for his
claim. He emphasized that his motion "should not be construed as either a motion to
correct an illegal sentence or a K.S.A. 60-1507 motion."


       While Albright's motion was pending in the district court, we issued our opinion in
Coleman. There, we held that K.S.A. 2019 Supp. 21-6628 does not provide a statutory
vehicle for a sentence modification based on a defendant's claim that a hard 40 sentence
violates the Sixth Amendment as interpreted in Alleyne. Coleman, 312 Kan. at 119-20,
123-24. The State filed a supplemental memorandum arguing that Coleman controlled
Albright's claim. The district court agreed and denied Albright's motion.


       Albright now appeals the district court's decision to our court.

                                              5
                                         ANALYSIS


       Where a defendant seeks sentence modification in postconviction proceedings, a
court lacks jurisdiction and should dismiss the matter unless there is a statute that
"authoriz[es] the specific requested relief." 312 Kan. at 120-21. Whether such a statutory
vehicle exists presents a question of law that we review de novo, meaning that we give no
deference to the district court's conclusions. See 312 Kan. at 117, 120-21.


       Albright points solely to K.S.A. 2021 Supp. 21-6628(c) as the necessary statutory
vehicle authorizing his request for a sentencing modification. In the past, we have also
construed similar motions as motions under K.S.A. 22-3504 to correct an illegal sentence
or motions under K.S.A. 60-1507 collaterally attacking a sentence. See, e.g., State v.
Appleby, 313 Kan. 352, 356, 485 P.3d 1148 (2021); Coleman, 312 Kan. at 121-24. But
such a construction is not appropriate here. In Albright's last appeal, we held that the
same substantive claim Albright raises in this appeal cannot support a motion under
either of those statutes. Albright, 307 Kan. at 368-69. And although "pro se
postconviction pleadings must be analyzed by their content, not necessarily by their
label," Albright specifically requested that the court not construe his motion under K.S.A.
22-3504 or K.S.A. 60-1507. Coleman, 312 Kan. at 120. Given that context, we will focus
only on Albright's claim that he is entitled to relief under K.S.A. 2021 Supp. 21-6628(c).


       Under that statute, a court must modify a defendant's sentence if that person's
"mandatory term of imprisonment or any provision of chapter 341 of the 1994 Session
Laws of Kansas authorizing such mandatory term is held to be unconstitutional." K.S.A.
2021 Supp. 21-6628(c). Albright contends that K.S.A. 2021 Supp. 21-6628(c) applies to
him because K.S.A. 21-4635, the statute under which the sentencing court found the




                                              6
existence of the aggravating factor necessary to impose his hard 40 sentence, was a
provision of chapter 341 of the 1994 session laws and was found unconstitutional under
Alleyne and Soto. See L. 1994, ch. 341, § 6.


       But as Albright recognizes, this court considered and rejected that argument in
Coleman. There, we held that the "change in law effected in Alleyne . . . does not trigger
K.S.A. 2019 Supp. 21-6628(c)" because the "Alleyne Court did not find either the term of
imprisonment or the statute authorizing the term of imprisonment to be unconstitutional."
312 Kan. 114, Syl. ¶ 5. Given that holding, Albright argues not that the district court
erred but that this court should overrule Coleman.


       We decline Albright's invitation to revisit our decision in that case. As we
recognized earlier this year, we have "recently and repeatedly reaffirmed Coleman."
State v. Bedford, 314 Kan. 596, 599, 502 P.3d 107 (2022). Like the defendant in Bedford,
Albright "only reprises the failed arguments advanced" in those recent appeals. 314 Kan.
at 599. Thus, we hold the district court correctly denied Albright's motion.


       The judgment of the district court denying Albright's motion is affirmed.




                                               7